Citation Nr: 0509403	
Decision Date: 03/30/05    Archive Date: 04/07/05

DOCKET NO.  00-02 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.	Entitlement to service connection for hypertension.

2.	Entitlement to service connection for a stomach 
disorder.

3.	Entitlement to service connection for headaches.

4.	Entitlement to service connection for bilateral pes 
planus.

5.	Entitlement to service connection for an upper back 
condition.

6.	Entitlement to service connection for residuals of an 
injury to the teeth.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. S. Toth, Counsel


INTRODUCTION

The veteran had periods of active service from March 1983 to 
February 1986, November 1990 to September 1994, and January 
to June 1996.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in Los 
Angeles, California, which denied service connection for 
upper back pain, a bilateral hip condition, a stomach 
condition, hypertension (high blood pressure), residuals of 
an injury to the teeth, pes planus (claimed as fallen 
arches), and headaches.  The RO also denied an evaluation in 
excess of 10 percent for service-connected residuals of a 
back injury with lumbosacral spondylosis.  In a November 1999 
rating decision, the RO granted service connection for a 
bilateral hip condition diagnosed as sciatica and increased 
the evaluation for the service-connected residuals of a back 
injury to 20 percent disabling.  In a December 2001 rating 
decision, the RO increased the evaluation for the residuals 
of a back injury to 60 percent disabling.  

During a travel board hearing conducted in March 2004, the 
veteran withdrew the appeal with respect to the claim for an 
increased rating for residuals of a back injury with 
lumbosacral spondylosis.  Since the claim for an increased 
rating has been withdrawn and the claim for service 
connection for a bilateral hip disorder has been granted, the 
issues currently before the Board are the ones listed on the 
title page.

The veteran testified at a hearing before the undersigned at 
a travel board hearing at the Los Angeles RO in March 2004.  
A copy of that transcript has been associated with the claims 
folder.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Upon review of the claims file, the Board finds that 
additional procedural and evidentiary development is 
warranted.   

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  VA has since issued regulations consistent with this 
law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a), and 
19.9 (2004).  Among other things, the VCAA heightens VA's 
duty to assist and duty to notify claimants of the type of 
evidence needed to substantiate any claims.  VA must inform 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) which 
of that information and evidence VA will seek to obtain, and 
(3) which of it the claimant is expected to provide, and (4) 
to provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  In 
this case, VA has not notified the veteran that he should 
provide any evidence in his possession that pertains to the 
claim.  The RO must provide the requisite notice on remand.

Furthermore, the RO has not notified the veteran in a 
statement of the case or supplemental statement of the case 
of the criteria pertaining to presumptive service connection.  
These criteria might be relevant to several of the issues on 
appeal, to include entitlement to service connection for 
hypertension and degenerative disc disease of the cervical 
spine.

During the travel board hearing, the veteran asked that VA 
obtain a January 1995 VA treatment record from the VA Medical 
Center (VAMC) in San Francisco pertaining to high blood 
pressure.  Review of the claims file, however, reveals that 
the RO, in March 1995, requested VA outpatient treatment 
records from this VAMC, dated from July 1994 to March 1995, 
and subsequently received records dated from December 1994 to 
February 1995.  Several of those records reflect outpatient 
visits in January 1995.  Accordingly, the RO need not request 
VA outpatient treatment records, dated in January 1995, from 
the San Francisco VAMC on remand.

Treatment records that the RO should, however, attempt to 
obtain are medical records dated from 1996 to 2002 from the 
Monterey VA medical facility, as the veteran reported 
treatment at this facility during the travel board hearing.  
The RO should also attempt to obtain recent treatment records 
from the VA Medical Center in Loma Linda, as the veteran 
reported during the travel board hearing that he has received 
medical treatment at that facility since August 2003.  

The veteran has also asked VA to obtain service medical 
records from his first period of service from March 1983 to 
February 1986.  In January 1995, the RO requested the service 
medical records from the Army Reserve Personnel Command 
(AR-PERSCOM).  The response, which was received in February 
1996, indicated that no additional service medical records 
were on file there and that the RO should contact the 
Department of Veterans Affairs Service Medical Records Center 
in St. Louis, Missouri.  It does not appear that the RO has 
contacted the VA Service Medical Records Center in an effort 
to locate the missing service medical records.  On remand, 
the RO should request the missing service medical records 
from that organization.  

The February 1996 response from AR-PERSCOM also noted that 
the veteran was assigned to an Army Reserve National Guard 
Unit and that the veteran should be contacted to obtain unit 
information so the RO could contact the unit directly.  By 
way of a letter dated in March 1996, the RO informed the 
veteran that they had not been able to obtain service medical 
records for his first period of active service, and that he 
or his National Guard unit, if he was a member of one, should 
provide copies of his service medical records to VA.  There 
is no record of VA receiving a response from the veteran 
until July 1998 when the veteran asked the RO to continue the 
search for medical records from his first period of service, 
as he did not have them.  The veteran did not provide any 
information concerning National Guard service.  On remand, 
the RO should ask the veteran if he is currently, or was at 
some point in time, a member of the National Guard and if so 
which unit.  If the veteran responds affirmatively, the RO 
should contact the unit directly to determine if any of the 
missing service medical records are on file with the unit.  

It is noted that the U.S. Court of Appeals for Veterans 
Claims has held that VA has a heightened duty to assist in 
cases where service medical records are unavailable.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Also, there has 
been a regulatory change concerning VA's procurement of 
records since the RO last attempted to secure service medical 
records in this case.  Pursuant to 38 C.F.R. § 3.159(c)(2) 
(2004), VA must make as many requests as are necessary to 
obtain relevant records from a Federal Department, including 
military records.  VA will end its efforts to obtain records 
only if VA concludes that the records sought do not exist or 
that further efforts to obtain those records would be futile.  
Id.  If the RO determines, in this case, after further 
attempt(s) to secure the missing service medical records, 
that additional efforts to secure those records would be 
futile, that fact should be documented for the claims folder.  

The Board notes that the DD214 which shows active service 
from March 1983 to February 1986 also reflects two prior 
months of active service.  The claims folder does not contain 
any documents pertaining to those two prior months of active 
service.  The RO should request, through appropriate 
channels, verification of the dates of two months of prior 
active service and attempt to obtain available service 
medical records, if there are any, for that period of service 
as well.  

The Board also notes that there is a print out of a VA 
Beneficiary Identification and Records Locator Subsystem 
(BIRLS) screen in the claims folder, which reflects active 
service from January to June 1996.  The box concerning 
whether service was verified contains a "Y," however, a 
DD214 corresponding to that period of service could not be 
located in the claims folder.  On remand, the RO should 
obtain a DD214 or other qualifying certification of service.  
While two service medical records were forwarded to the RO by 
the VA Records Management Center in March 2004, only one was 
dated in 1996 (the other was dated in 2001) and it was a 
laboratory report.  Since the claims folder does not reflect 
that the RO has requested other service medical records for 
this period of service, the RO on remand should attempt to 
obtain those records through the appropriate channels. 

If the service medical records discussed above are not 
ultimately located, the RO should notify the veteran of 
alternate documents that might substitute for service medical 
records with respect to any disability that he claims is 
related to any period of service for which service medical 
records could not be located.  See VA Adjudication Manual, 
M21-1, Part III, Par. 4.25(c).  While the RO previously sent 
the veteran a letter in March 1996, which notified him that 
service medical records could not be located for the 1983 to 
1986 period of service and that several types of alternate 
evidence could be submitted to VA, he should be provided 
another opportunity to submit alternate sources of evidence 
if the RO ultimately determines that further attempts to 
locate the service medical records would be futile.  

Turning to the medical evidence, the Board notes that the VA 
medical examination report of July 1999 is insufficient 
because the examiner did not provide opinions concerning the 
relationship between currently diagnosed conditions and 
service.  On remand, the RO should arrange for the veteran to 
be examined with respect to all the claimed disabilities and 
request that the examiners provide the necessary etiological 
opinions or explain why they cannot be provided.  

With respect to the stomach condition, the veteran contends 
that he was first treated for stomach problems in service and 
that currently diagnosed stomach problems, to include 
gastroesophageal reflux disease, are related to service.  A 
review of the claims file does reflect complaints in service 
in May 1993 of constant abdominal pain, as well as recurrent 
nausea and vomiting for two months.  The veteran also 
complained of constant abdominal pain in May 1994.  However, 
the claims file does not include an opinion as to whether or 
not any currently existing stomach disability is 
etiologically related to active service.  

With respect to headaches, the diagnosis provided in the VA 
examination report was tension headaches secondary to 
cervical kyphosis/strain.  Furthermore, the impression in a 
VA outpatient treatment record, dated in May 2002, is chronic 
neck and head pain on a myofacial basis probably due to 
cervical spondylosis.  It is noted that the veteran 
complained of headaches over a two-year duration when seen 
for treatment purposes in service in May 1994.  It is also 
noted that the veteran complained of headaches when he sought 
treatment for a respiratory condition in 1993.  On remand, 
the VA examiner should address whether or not the currently 
diagnosed headaches could be related to the headaches 
experienced by the veteran in service.  The VA examiner 
should also state whether the current headaches are related 
to a separate disability or whether they are related to the 
cervical condition.   

With respect to the upper back condition, the veteran was 
seen in service in June 1994 complaining of upper back pain 
for the prior two-year period following a Bradley accident.  
Physical examination at that time revealed tenderness to the 
touch between the shoulder blades.  The assessment was 
recurrence of upper and lower back pain due to an injury two 
years earlier.  The July 1999 VA examination report contains 
a diagnosis of thorocolumbar rotoscoliosis with degenerative 
arthritis.  On remand, the examiner should provide an opinion 
as to whether or not any currently diagnosed upper back 
disability is more likely than not related to the injury in 
service or otherwise related to service.

The veteran has not yet been examined with respect to the 
claimed dental disability.  The veteran states that he did 
report for a previously scheduled examination, but was 
informed that only dental work was performed at that 
facility.  On remand, the RO should schedule the veteran for 
another dental examination.  

Accordingly, the case is REMANDED for the following:

1.  The RO must notify the veteran that he 
should provide any evidence in his 
possession that pertains to the claim.  
See 38 C.F.R. § 3.159(b) (2004).  

2.  The RO should request all medical 
records dated from 1996 to 2002 from the 
Monterey VA medical facility. 

3.  The RO should also request medical 
records from the Loma Linda VA Medical 
Center dated from August 2003 until the 
present.

4.  The RO should attempt to obtain 
service medical records pertaining to the 
veteran's period of active service from 
March 1983 to February 1986 from the VA 
Records Management Center.  

5.  The RO should attempt to obtain a 
DD214 and service medical records for the 
two months of active duty prior to March 
1983, and a DD214 and service medical 
records for a period of active service 
from January to June 1996.  All responses 
should be associated with the claims file 
and the veteran should be advised of the 
results of VA's search efforts.

6.  The RO should contact the veteran and 
ask if he currently is, or was at some 
point in time, a member of the National 
Guard.  If so, the veteran should be 
asked to provide sufficient information 
for the RO to be able to contact the 
National Guard unit directly in order to 
determine if the unit has any of the 
service medical records which cannot be 
located.

7.  If the missing service medical 
records are not located, the RO should 
notify the veteran of that fact and 
inform him of alternate sources of 
evidence that he can provide to VA in 
support of any claims that he alleges are 
related to that period of service.  

8.  After obtaining the records 
referenced above, the veteran should be 
afforded a VA dental examination, 
orthopedic examination, gastrointestinal 
examination, heart examination and 
neurological examination.  The claims 
folder should be made available to the 
examiner for review before the 
examinations.  All indicated tests should 
be performed.  The rationale for any 
opinion expressed is to be set forth in 
the examination reports.  If the examiner 
is unable to provide an opinion without 
resort to speculation, he or she should 
so indicate.

a.  The examiner is requested to 
identify all existing 
gastrointestinal disorders and, if 
any are found, provide an opinion as 
to the etiology of each identified 
disability.  Specifically, the 
examiner is requested to opine 
whether each currently diagnosed 
gastrointestinal disorder is more 
likely than not (50 percent or more 
probability), less likely as not, or 
at least as likely as not related to 
the veteran's active service period.

b.  With respect to the veteran's 
claimed upper back disability, the 
examiner is requested to identify 
all existing disabilities of the 
cervical and thoracic spine and to 
provide an opinion as to whether it 
is more likely (50 percent or more 
probability), less likely, or at 
least as likely as not that each 
identified disability had its onset 
during active service or is 
otherwise directly related to active 
service.   

c.  With respect to bilateral pes 
planus, the examiner should provide 
an opinion as to whether pes planus, 
which was noted on entry to service 
in 1990, was at least as likely as 
not aggravated (chronically worsened 
beyond natural progression) in 
service.  

d.  With respect to headaches, the 
examiner should elicit from the 
veteran a history of his headaches 
prior to, during, and after service.  
The examiner should determine 
whether the veteran's current 
headaches are attributable to a 
separate disability, or whether the 
headaches may be a symptom of the 
cervical spine disability.  The 
examiner should comment as to 
whether current headaches are the 
same as those noted in the service 
medical records.  

e.  With respect to residuals of 
injury to the teeth, the examiner is 
requested to determine the nature 
and severity of any existing dental 
disability or oral condition and 
provide an opinion as to whether it 
is at least as likely as not (50 
percent or more probability) that an 
injury to the mouth in service 
resulted in permanent disability.  

f.  With respect to hypertension, 
the examiner should be asked to 
determine the current etiology and 
approximate date of onset of 
hypertension.  The examiner is 
requested to offer an opinion as to 
whether it is more likely than not 
(50 percent or more probability), 
less likely as not, or at least as 
likely as not that hypertension was 
first manifested during the 
veteran's military service or is 
otherwise causally related thereto, 
specifically addressing the 
significance of blood pressure 
readings found in the veteran's 
service records.  

9.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case, which addresses the criteria 
governing presumptive service connection, 
and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



